Title: To George Washington from Benjamin Harrison, 6–10 May 1780
From: Harrison, Benjamin
To: Washington, George


          
            
              My Dear Sir
              Virga Richmond May 6th[–10] 1780
            
            I have not had the pleasure of a line from you since your favor in Novr last, which leads me to conclude that my several letters from wmsburg in that month and the succeeding one never reach’d you, tho’ they were deliver’d to the post master by my own servant; since that period nothing has come to my knowledge till now worthy your notice, or I should most certainly have communicated it.
            I have been at this place six Days without being able to do any business for want of members, this negligence is unpardonable at all times but in the presant critical situation of our affairs to the southward is highly criminal; I have been favor’d with the sight of some Letters to our Govr of the 16th ulto forwarded to him by the Govr of N. Carolina informing him that Govr Rutledge with three of his Council have left Charlestown that in case of that towns falling into the hands of the Enemy government may go on, Gadsden is chosen Lieutenant Gor and left in the Town with five of the council, this measure was thought the more necessary as Colo. Washington with the light horse had been compleatly surprised by the Enemy a few Days before which tho’ we are told his loss did not exceed thirty men and horses and six waggons with their teams loaded with baggage has been attended with perhaps fatal consiquences, it has laid the count⟨ry⟩ for thirty five miles above the town open to them, given them an opportunity of crossing Cooper river, and I fear by the postscript of Govr Nashes letter has enabled them to take post on that river opposite to the town, which so effectually

cuts of[f] the communication with the country that if that post is not forced, it must in time surrender for want of provision, what store of that they have is uncertain, a letter from Colo. Parker says they have full four months; the Colo. (tho’ his Letter is dated just before this unluckey affair) seems to be in high spirits and thinks it impossible that they should be able to force the works, the Ships that pass’d the fort had done nothing, but I fear they will now with the assistance of the troops on this side the river force a passage up it, in which case reliefe will be impracticable, and our brave fellows deliver’d up to captivity, N. Carolina we are told is exerting itself to prevent this fatal blow we shall, (that is the assembly when it gets together) follow the good example, but with what success time must discover; The French and Spaniards have fine fleets and armies in the West indias why don’t they assist us—The Indians are doing much mischief in our back country, and our good Neighbours of P. are not much averse to joining them; Heaven deliver me from the Government of a R. a M. a P. and a P——C—— There are several other subjects that I wish to give my opinion on, and on which I should like to know yours, but I dare trust nothing of the sort by the post, suffice it for the present to say that British Gold I fear will do what their arms could not; be this as it may I shall at all times and in all circumstances be—your affect. & most Obedt Servt
          
          
            10th no further News from S. Carolina—The horse in S. Carolina were under the command of Gen. Hugar, they lost 20 waggons.
          
        